— Order unanimously reversed on the law, motions denied, indictment reinstated and matter remitted to Onondaga County Court for further proceedings on the indictment in accordance with the following Memorandum: County Court erred in granting defendant’s motion to suppress. Upon our review of the supporting affidavit submitted to City Court for the issuance of a search warrant, we conclude that it was legally sufficient to establish probable cause to believe that cocaine and drug paraphernalia would be found at defendant’s residence (see, People v Camarre, 171 AD2d 1003).
The application established that an Express Mail package, addressed to 825 Burnet Avenue, Apartment #7, was erroneously delivered to Apartment #8. Upon opening the package, the occupant discovered that it appeared to contain drugs. He called the police, who verified the contents to be cocaine. It is well established that a search by a private person, even an unlawful search, does not violate the Fourth Amendment (People v Adler, 50 NY2d 730, 737, cert denied 449 US 1014). *1050Thus, the actions of defendant’s neighbor in opening the package and voluntarily surrendering it to the police were not subject to Fourth Amendment challenge (People v Adler, supra). The application further established that the package was sent by Express Mail from Miami, Florida, a known focal point for illegal drugs entering the country. In addition, the application noted that the police were advised that several people lived in Apartment #7 and that many people visited that apartment at all hours. Armed with that information, the police decided to make a "controlled delivery” of the package to the addressee and applied for a search warrant.
Applications for search warrants are not to be read hyper-technically and should be accorded all reasonable inferences (People v Robinson, 68 NY2d 541, 551-552; People v Hanlon, 36 NY2d 549, 559; People v Martin, 163 AD2d 865; see also, United States v Ventresca, 380 US 102, 108). "The warrant requirement of the State and Federal Constitutions (NY Const., art I, § 12; US Const., 4th Arndt.) is designed to interpose the detached and independent judgment of a neutral Magistrate between the interested viewpoint of those engaged in ferreting out crime and potential encroachments on the sanctity and privacy of the individual” (People v Hanlon, supra, at 558; see, Johnson v United States, 333 US 10, 13-14). "Where a search warrant has been secured, the bona fides of the police will be presumed and the subsequent search upheld in a marginal or doubtful case” (People v Hanlon, supra, at 558; see, United States v Ventresca, supra, at 106-107). (Appeal from Order of Onondaga County Court, Burke, J. — Suppression and Dismissal of Indictment.) Present — Callahan, J. P., Boomer, Balio, Davis and Doerr, JJ.